Name: Commission Regulation (EEC) No 349/86 of 18 February 1986 suspending the application of certain provisions of Regulation (EEC) No 1760/83 as regards the payment of refunds in respect of butter exported in the form of certain products not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy
 Date Published: nan

 19 . 2 . 86 Official Journal of the European Communities No L 42/5 COMMISSION REGULATION (EEC) No 349/86 of 18 February 1986 suspending the application of certain provisions of Regulation (EEC) No 1760/83 as regards the payment of refunds in respect of butter exported in the form of certain products not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 17 (4) thereof, Whereas, in order to monitor very closely the trend in butter exports, Article 7 (4), (5) and (6) of Commission Regulation (EEC) No 1760/83 (3) provides that refunds for zone C 2 are applicable to exports only when made under cover of an export licence with advance fixing of the refund, that the destination shown on the export certifi ­ cate for that product is compulsory and that, in order to ensure compliance with that destination, payment of part of the refund is dependent on the provision of proof that the product has arrived at the destination ; Whereas experience gained using this system has shown practical difficulties ; whereas in certain third countries it is difficult to obtain the necessary documents to provide evidence of actual entry for consumption in those coun ­ tries ; whereas traders are disinclined to export towards such third countries in consequence ; Whereas, in addition, knowledge of the actual destination of the quantities of butter exported is of no importance at present owing to the very slight demand in international trade, in particular from certain importing countries which have purchased substantial quantities in the past ; whereas in these circumstances application of the provi ­ sions concerned should be suspended while maintaining, nevertheless, the obligation for the exporter to indicate the country of destination in the export licence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The application of the provisions of Article 7 (4), (5) and (6) of Regulation (EEC) No 1760/83 is hereby suspended . However, the obligation for licence applications and licences to show in section 13 the third country of desti ­ nation or the special destination shall continue to apply. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to transactions for which the customs formalities referred to 'in Article 22 ( 1 ) (b) of Commission Regulation (EEC) No 3183/80 (4) are completed from 23 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1986. For the Commission COCKFIELD Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 362, 31 . 12 . 198.5 , p . 8 . (}) OJ No L 172, 30 . 6 . 1983 , p . 20 . (4) OJ No L 338 , 13 . 12 . 1980, p. 1 .